DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 07, 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by James M. Heslin on February 9, 2022.

The application has been amended as follows: 
Claim 1 has been replaced with 
-- 
1. A catheter for scanning a luminal surface of a body lumen to generate electronic signals useful for generating a digital topographic model of the luminal surface, said catheter comprising:
a catheter shaft having a distal end, a proximal end, a distal portion with a straight axis, and a proximal portion, wherein the catheter shaft is configured to be advanced over a guidewire into the body lumen;
at least one illumination source mounted on the distal portion of the catheter shaft, wherein the illumination source is configured to project an optical pattern comprising at least one ring encircling the distal portion of the catheter shaft in a plane which passes through the distal portion, and wherein the plane is disposed normal[[ly]] to the straight axis of the distal portion of the catheter shaft onto the luminal surface when the distal portion of the catheter shaft is in the body lumen; and
at least one sensor mounted on the distal portion of the catheter shaft and axially spaced-apart from the at least one illumination source, wherein said at least one 
whereby the digital topographic model can be generated by triangulation based on the projected optical pattern, a distance measured along the straight axis between the illumination source and the sensor, and the electronic signal.
--. 

Claim 20 has been replaced with
--
20. A system comprising: 
[[a]]the catheter as in claim 1; and 
a processor connected to receive the electronic signal and configured to generate the digital topographic model by triangulation based on the projected optical pattern and the distance between the illumination source and the sensor.
--.

Reasons for Allowance
Claims 1-3, 5-11, 17, 12-16, 18-20 are allowed over the prior art of record as amended in the response filed on October 07, 2021 and as amended in the examiner’s amendment above.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: at least one illumination source mounted on the distal portion of the catheter shaft, wherein the illumination source is configured to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793